Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that polydispersities below 1.0 are not possible. Nonetheless claim 8 is not unclear merely because it in part encompasses materials which are non existent.
Applicant is advised that should claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The structures claimed in claims 5 and 6 are identical and claims 5 and 6 do not differ despite different wording.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-6, 11-13 and 16-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Prince (US 20140309320), cited by the examiner as evidenced by Chen (US 20020188057).
The reference discloses composition example 5 in Table 3 on page 7 containing 73.5 parts of HDPE (d=0.948) and 4.5 parts SEPTON 4033, a SEEPS (such as is known in the art to mean a hydrogenated butadiene-isoprene block containing styrenic block copolymer with terminal styrene blocks; see Chen at paragraph 127) as in applicants “random block copolymer” such as is used in applicants specification examples and paragraph 36 of applicants published application. Note paragraph 111 for molded articles. Regarding claim 16 it is noted that isoprene is a branched monomer such as would yield branched monomeric units.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Prince (US 20140309320), cited by the applicants, and as evidenced by Chen, both cited and for the reasons set out above and also as evidenced by Iseki et al. (US 20120202053).
Prince does not explicitly disclose styrene contents for the SEPTON 4033 used but given that SEPTON 4033 is disclosed useable by applicants specification, an identical structure as in claim 7 is assumed. In any case, Iseki discloses that the styrene content of SEEPS 4033 is 30% at paragraph 22 and has 50% butadiene units in the diene block and thus Prince meets the limitations of the l,m,n and k requirements of claim 7.

Claims 1, 4-6, 12 and 13 are rejected under 35 U.S.C. 102(a2) as being anticipated by Gu (US 20210122914) as evidenced by Chen, cited and for the reasons set out above.
The reference discloses compositions 1D and 1E each containing 100 parts SEPTON 4077 such as is used in applicants specification and 40 parts SCLAIR 2908 HDPE in Table 6 on page 6 in which the SEPTON 4077 is SEEPS (see Chen at paragraph 127 disclosing that Septon 4000 series polymers are of the SEEPS type) of weight average molecular weight of 380,000 (Table 4 on page 5). Note molded articles such as closures and food or drink container seals at paragraph 74.

Claim 2 is rejected under 35 U.S.C. 102(a2) as being anticipated by Gu (US 20210122914) as evidenced by Chen, cited and for the reasons set out above and also as evidenced by Bonke (US 20040084803).
Bonke discloses that SCLAIR 2908 has a density of 0.960 at paragraph 67 and hence Gu’s polyethylene meets the limitations of claim 2.





Claims 7, 8 and 16 are rejected under 35 U.S.C. 102(a2) as being anticipated by Gu (US 20210122914) as evidenced by Chen, cited and for the reasons set out above and also as evidenced by Miyakawa et al. (US 20110219699). 
Miyakawa discloses that SEPTON 4077 has 30% styrene and 30% of the branched monomer isoprene (and by implication 70% diene) and thus has applicants k, I, n and m values and note further that paragraph 56 discloses weight average molecular weight of 320,000 as in claim 8.

Claim(s) 9 is is/are rejected under 35 U.S.C. 102(a2) as being anticpated by Gu (US 20210122914) as evidenced by Chen, cited and for the reasons set out above and also as evidenced by Masubuchi (US 20030216507).
Masubuchi discloses that SEPTON 4077 such as Gu uses is a SEEPS (paragraph 185) that has a polydispersity of 1.23, i.e. 1.2 expressed to applicants number of significant figures.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 20210122914) as evidenced by Chen, cited and for the reasons set out above in view of Bregman (US 20120111202).
While the primary reference does not disclose use of the material of the primary reference as a cap, use as a closure or seal is disclosed as set out above. It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of the invention to produce a cap for the bottle of the secondary reference using the composition of the primary reference motivated by the need to produce a closure or seal from the material of the primary reference  and by the disclosure of the secondary reference that a cap may be used as a closure or a seal, absent any showing of surprising or unexpected results.

Claim 10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 20210122914) as evidenced by Chen, cited and for the reasons set out above in view of Tandler et al. (US 20190161604).
The primary reference does not disclose any modality for the HDPE used. Tandler discloses at paragraph 35 and the abstract that HDPE for a closure can be monomodal bimodal or trimodal. It would have been obvious to a practitioner having an ordinary skill prior to the time of filing to use the HDPE of the primary reference in trimodal form (such as is not required by claim 10 to posses any particular MFR), motivated by the need to choose a modality for the closure of the primary reference and by the disclosure of the secondary reference that trimodal HDPE is workable to form an HDPE containing closure absent any showing of surprising or unexpected results.

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
4-26-22

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765